Citation Nr: 1519843	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-18 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for liver disability other than hepatitis C.

3.  Entitlement to service connection for pulmonary disability.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to December 1996.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

The Board has recharacterized the Veteran's claims for service connection for occupational asthma and chronic obstructive pulmonary disease (COPD) as a claim for service connection for any pulmonary disability and the claims for service connection for hepatitis C and end stage liver disease as a claim for service connection for any liver disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for liver disability other than hepatitis C and a pulmonary disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's hepatitis C is related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for hepatitis C.  Therefore, no further development is required before the Board decides this issue.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

The Veteran contends that service connection is warranted for hepatitis C because it is related to incidents that occurred in active service.  Specifically, the Veteran states that he was exposed to blood products due to air gun inoculations, aiding in the cleanup of blood from injured soldiers, and receiving tattoos in Hong Kong and Thailand under unsterile conditions.

An October 1976 enlistment examination noted a tattoo on the Veteran's chest.  An August 1992 separation examination noted three tattoos.  A November 1986 service treatment record (STR) reflects that a hepatitis profile was ordered in response to a rash and notes that the Veteran's liver enzymes were elevated.  A December 1986 STR notes the continued presence of elevated liver enzymes.  

A June 2005 private treatment record notes that the Veteran was diagnosed with chronic hepatitis C infection in January 2005, which, "he likely acquired from IV drug usage in the early 1970s when he shared needles."  The treatment record also notes risk factors for hepatitis C included a tattoo when he was 17 years old, tattoos in 1978 and 1979 while he was in active service and a blood transfusion at birth.  The Veteran also reported a 35-year drinking history of about six to eight beers most nights and that he smoked one and a half packs per day for 30 years until 2005.

A July 2009 letter from a private physician, Dr. B.J., indicates that he reviewed the Veteran's service records and noted that he had an elevated liver function test and acquired two tattoos during active service.  Dr. B.J. opined that hepatitis C "could well date back to this period of time," and that it was as likely as not that hepatitis C was contracted from the tattoos during active service.

A June 2010 VA examination report listed the Veteran's known hepatitis C risk factors of tattoos, a hepatitis profile during service, and chronic alcohol dependence during service until 2005.  The examiner found it would be only with resort to mere speculation whether or not the Veteran's hepatitis C was related to service, including any chemical or environmental exposures.  The examiner reviewed the Veteran's private treatment records and statement from Dr. B.J. and noted that there were no symptoms of hepatitis at separation from service, no evidence of any significant reactions to chemical or environmental exposures, and that there is no current objective evidence that elevated liver enzymes in service were related to hepatitis C.  

In August 2011, Dr. B.J. indicated he was a specialist in hepatitis C treatment, had treated the Veteran since 2005, reviewed the June 2010 VA examination report, and reported that the Veteran never endorsed a history of IV drug use during the course of their treatment and there was no physical evidence the Veteran used IV drugs.  He noted that he obtained that information prior to the Veteran's claim for benefits and he did not believe the Veteran had a history of IV drug use.  Dr. B.J. further noted that the VA examiner was not a specialist in hepatitis C treatment and that even though the Veteran had no symptoms of hepatitis C in service, hepatitis C does not become symptomatic until years after exposure.  

Dr. B.J. opined it was unlikely that the Veteran's blood transfusion at birth and his tattoo acquired prior to active service caused hepatitic C because they occurred when hepatitis C prevalence was minimal in the United States, and that the pre-service tattoo was administered under sterile conditions with sterile needles; therefore, he concluded that there was less than a 50 percent chance that the type of exposure would cause hepatitis C.  Dr. B.J. further opined that the exposure to blood products while receiving tattoos in Asia were highly likely to be the source of hepatitis C transmission and it was plausibly possible that hepatitis C was transmitted by air gun inoculation.  He explained that the relative risk involved in these exposures along with the prevalence of hepatitis C outside of the United States at that time made it at least as likely as not that the Veteran's exposure to blood products in service caused his current hepatitis C.  Dr. B.J. further noted that literature supports that hepatitis C transmission was very prevalent in Asia and was certainly more common there than in the United States. 

In September 2011, the Veteran's representative contended that the Veteran's 1986 in-service treatment for unexplained pruritus or generalized itching was related to hepatitis C.  

In July 2013, a physician employed by the RO opined that the Veteran's hepatitis C was less likely than not caused by or a result of service tattoos or air gun inoculations because literature indicated less than 50 percent prevalence of hepatitis infections were related to tattooing and despite insufficient information to provide a risk transmission percentage from air gun inoculations, the risk was comparable to less than 2 percent risk of infection by needle.  He concluded that the tattoos and air gun inoculations had relatively low risks and higher risk was associated with the Veteran's IV drug use and blood transfusion at birth. 

In the Board's opinion, the above evidence supporting a finding that the Veteran's hepatitis C is related to service is at least in equipoise with that against such a finding.  Dr. B.J.'s July 2009 and August 2011 statements that the Veteran's hepatitis C was "as likely as not" caused by tattoos acquired in service are afforded high probative value because they are based on a thorough review of the evidence of record and relevant medical literature.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board acknowledges that the June 2010 and July 2013 VA opinions are against the claim.  However, the Board has not found those opinions to be more persuasive than the opinions of the physician who treated the Veteran's hepatitis C and was aware of his pertinent medical history.  

As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for hepatitis C is warranted.


ORDER

Service connection for hepatitis C is granted.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided. 



Liver Disability other than Hepatitis C

The Veteran asserts that his end stage liver disease is secondary to hepatitis C that he incurred in service.  

A January 2005 private treatment record shows a diagnosis of decompensated liver disease and notes that the Veteran reported he consumed large quantities of beer from age eight to the present.  A March 2005 private treatment record indicates the Veteran developed alcoholic liver disease and was hospitalized from January to February 2005 for liver failure and intractable ascites.

A June 2005 private treatment record provides an impression of decompensated chronic liver disease secondary to hepatitis C and alcohol with a significant history of alcohol abuse and no prior treatment for hepatitis C.  A September 2008 private treatment record provides an impression of liver disease, probably underlying cirrhosis due to hepatitis C and alcohol.

In a June 2010 VA examination report, the examiner stated that an opinion concerning what degree, if any, of the Veteran's liver disease was caused or aggravated by his hepatitis C or military service, including any chemical or environmental exposures, would require speculation.  The examiner concluded that it was not possible to determine the degree of relative contribution of the Veteran's hepatitis C compared to his alcohol dependency on his liver disease and there was no objective evidence that the Veteran's elevated liver enzyme tests during service were related to a liver disease.

The Board finds the June 2010 VA examination report is inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA provides an examination, that examination must be adequate).  The VA examiner failed to provide a supporting rationale to explain why it would be "with resort to mere speculation" to determine whether the Veteran's liver disease was caused or aggravated by active service, to include noted environmental hazards.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (requiring an opinion to clearly consider "all procurable and assembled data" when determining that a conclusion cannot be reached without resort to speculation).  Additionally, in light of the positive decision regarding service connection for hepatitis C above, the claim must be remanded for an opinion with supporting rationale concerning whether the Veteran's end-stage liver disease was caused or aggravated by hepatitis C.

Pulmonary Disability

The Veteran contends that service connection is warranted for a pulmonary disability because it was caused by exposure to environmental hazards during his active service.  

The Veteran's STRs indicate he was treated on numerous occasions for pulmonary symptoms.  A March 1981 STR shows an assessment of bronchitis.  According to a May 1981 STR, the Veteran indicted he was exposed to asbestos materials in a civilian occupation and that he smoked 2 packs per day.  An August 1981 STR notes the Veteran had a severe cough and provided a history of bronchitis with smoking one pack per day for about 15 years.  A March 1983 STR notes the presence of bronchitis/upper respiratory infection/pharyngitis.  A November 1984 record provides an impression of bronchitis and history of annual bronchitis with a notation that the Veteran should stop smoking.  A November 1985 STR indicates history of bronchitis and smoking one and a half packs per day for the past ten years.  March 1988 and May 1988 STRs note viral syndrome with sinus congestion and note the Veteran had a medical history of bronchitis.  December 1995 STRs note bronchitis and fatigue from coughing.

In March 2005, a private physician, Dr. K.E., reported the Veteran was treated with oxygen for end-stage COPD.

A June 2005 Social Security Administration (SSA) disability determination found the Veteran was disabled as of March 2003, in part, due to breathing problems.

An August 2007 private treatment record indicates the Veteran smoked two packs per day for the past 40 years, was exposed to asbestos, and has COPD with an underlying obstructive pulmonary disease disorder.  In connection with November 2009 private treatment, Dr. A.N. noted the Veteran had significant exposure to tryfluorohydrocarbons, petrol fire exhaust fumes, asbestos, and other agents during his active service and experienced frequent episodes of recurrent bronchitis infections and allergy responses.  Dr. A.N. assessed occupational asthma that he believed was related to the Veteran's exposures in the military, smoking, and COPD.

In a December 2009 statement, Dr. A.N. reported that the Veteran demonstrated development of airflow obstruction through symptoms of ongoing shortness of breath with activity and that due to his exposure to a number of toxic inhalants, it was "most likely" that the inhalants contributed to his occupational asthma that compromised COPD.

In January 2010, the Veteran indicated that he was exposed to jet fuel, aircraft cleaning solvents, chemicals, asbestos, petrol fires, and worked in poorly ventilated settings in active service and contended that the exposures were responsible for his respiratory problems.

In a June 2010 VA examination report, the examiner diagnosed COPD with bronchospasm component and noted that a more precise diagnosis could not be rendered.  The examiner reviewed the private opinion of Dr. A.N. and further opined that it would be mere speculation to opine whether the Veteran's COPD with bronchospasm was due to or aggravated by in-service complaints or environmental hazards because there were no respiratory complaints upon separation from service and no documentation of significant reactions from chemical or respiratory exposures or any permanent decrements in pulmonary function.  The examiner concluded that the Veteran's heavy smoking was his greatest contributing risk factor and there was no evidence that the bronchitis and other respiratory complaints during service were more than acute and transitory. 

A doctor employed by the RO opined in July 2013 that the Veteran's COPD was less likely than not related to in-service bronchitis or environmental hazards because the bronchitis was acute, prior episodes of bronchitis did not predispose the Veteran to future episodes, and a separation examination did not show any lung or chest abnormalities.  Further, the RO physician noted that literature found no long term health problems from exposure to burn pits in Southwest Asia; the Veteran did not show evidence of solvent exposure in service such as eye irritation, difficulty breathing, or skin rashes; and exposure to fuel is not known to cause chronic respiratory effects, but the Veteran's history of smoking was known to contribute to the development of COPD.

The Board finds the June 2010 VA examination report and July 2013 opinion are inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA provides an examination, that examination must be adequate).   The Board notes that an opinion from an employee of the RO is not adequate.  Further, in light of the private medical statement supporting a link between the Veteran's diagnosis of occupation asthma and exposure to environmental hazards in service, and the Board's determination that the issue on appeal encompasses any pulmonary disability, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of all pulmonary disorders present during the period of the claim.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including any outstanding VA treatment records.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include any relevant VA Medical Center treatment records.

2. Then, the Veteran should be afforded a VA examination by physician with sufficient expertise who is not employed by the AMC or the RO to determine the nature and etiology of all liver disorders, other than hepatitis C, present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the Veteran's pertinent history, the examiner should identify each liver disorder, other than hepatitis C, that has been present during the period of the claim.  

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during active duty; was caused or permanently worsened by any in-service disease, injury or event other than alcohol abuse; or was caused or permanently worsened by the Veteran's service-connected hepatitis C.   

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also afford the Veteran a VA examination by a physician with sufficient expertise who is not employed by the AMC or the RO to determine the nature and etiology of all pulmonary disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the physician.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each pulmonary disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is related to environmental hazards, to include asbestos, in service or is otherwise related to any disease, injury or event in service other than tobacco use.

The rationale for all opinions expressed must also be provided.  The examiner is directed to specifically comment on the statements from Dr. A.N. relating the Veteran's pulmonary problems to inhalation of toxins in service.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


